Per Curiam.

The respondent was admitted to practice by this court on June 23, 1954. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice sustained the following allegations of professional misconduct against the respondent: after being retained to pursue a wrongful death claim in mid-1966, he neglected that matter and failed to complete the matter or to satisfactorily explain his failure to do so despite the fact that the parties to the action had agreed upon a $5,000 settlement in October, 1968; and failed to co-operate with the petitioner in its investigation of the afore-mentioned complaint.
After reviewing all of the evidence, we are in full agreement with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted.
In determining the appropriate measure of discipline to be imposed, we have taken into consideration respondent’s previously unblemished record. Accordingly, it is our opinion that *98respondent should be, and he hereby is, censured for his misconduct.
We note that hereafter failure to co-operate with a Grievance Committee may warrant more severe punishment than was imposed upon respondent herein.
Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.